



Citigroup Inc.
Capital Accumulation Program Award Agreement
Summary


Citigroup Inc. (“Citigroup”) hereby grants to [NAME] (the “Participant”) the
award summarized below pursuant to the terms of the Discretionary Incentive and
Retention Award Plan (“DIRAP”), as amended and restated effective as of January
1, 2015. The terms, conditions and restrictions of your award are contained in
this Award Agreement, including the attached Terms and Conditions (together, the
“Agreement”). Deferred stock awards granted under the Capital Accumulation
Program (“CAP”) are summarized, along with additional information, in the
Capital Accumulation Program prospectus, and any applicable prospectus
supplements (together, the “Prospectus”) and the Citigroup 2019 Stock Incentive
Plan, as it may be further amended from time to time, or any successor stock
incentive plan that may be approved by stockholders (the “Stock Incentive
Plan”).


For the award to be effective, you must accept below acknowledging that you have
received and read the Prospectus and this Agreement, including the Data
Protection Statement. If you do not formally accept the terms and conditions of
your award within the time period prescribed by Citigroup, the award summarized
below will be withdrawn and canceled.




Summary of Participant’s CAP Deferred Stock Award (the “Stock Award”)


Award Date
[Date]
Number of shares
[ ]
Vesting dates (% each vesting date)
Pro-rata vesting over four years with the first vest being in January of the
year follow the year in which the Award was granted. Pro-rata vesting over three
years with the first vesting date being in February of the year following the
year in which the Award granted (subject to post-vesting requirements) for
Material Risk Takers in the U.K. and European Union, or elsewhere, as
contemplated by local regulations. Awards to certain Material Risk Takers, such
as Risk Manager and Senior Executives are subject to different vesting
schedules. [The vesting schedules described above are indicative and may vary
from year to year.]
Reference Business (for Performance Vesting Condition in Section 2(a))
[ ]
Length of sale restriction in Section 2(d) (if applicable)
[ ]





Acceptance and Agreement by Participant. I hereby accept the award described
above, and agree to be bound by the terms, conditions, and restrictions of such
award as set forth in this Agreement (which includes the attached Terms and
Conditions) and the Prospectus (acknowledging hereby that I have read and that I
understand such documents, which includes the Data Protection Statement), and
Citigroup’s policies, as in effect from time to time, relating to the
administration of Citigroup’s incentive compensation programs.




CITIGROUP INC.    PARTICIPANT'S ACCEPTANCE:






By: ________________________    __________________________
[Name]    Name:
[Title]    GEID:







--------------------------------------------------------------------------------





CITIGROUP INC.
CAPITAL ACCUMULATION PROGRAM AWARD AGREEMENT
TERMS AND CONDITIONS
    
The Terms and Conditions below constitute part of this Agreement and relate to
the Award described on the preceding Summary page (the “Stock Award” or the
“Award”). Except as otherwise provided herein, the “Company” means Citigroup and
its consolidated subsidiaries. The “Committee” means the Personnel and
Compensation Committee of the Citigroup Board of Directors and any person with
authority directly or indirectly delegated from the Committee.


1. Participant Acknowledgements. By accepting the Award, Participant
acknowledges that:


(a)He or she has read and understands the Prospectus and these Terms and
Conditions. Participant acknowledges that the official language of these
documents is English, and that unofficial translations of program documents to a
language Participant understands have been made available to Participant upon
request to aid in his or her understanding of the official English-language
versions.


(b)Participant understands that the Award and all other incentive awards are
entirely discretionary. Participant acknowledges that, absent a prior written
agreement to the contrary, he or she has no right to receive the Award, or any
incentive award, that receipt of the Award or any other incentive award is
neither an indication nor a guarantee that an incentive award of any type or
amount will be made in the future, and that the Company is free to change its
practices and policies regarding incentive awards at any time in its sole
discretion.


(c)Because the Award is intended to promote employee retention, among other
interests, the Award will be canceled if vesting conditions set forth herein are
not satisfied or if a clawback provision is applied.


(d)Any actual, anticipated, or estimated financial benefit to Participant from
the Award (or any other incentive award) is not and will not be deemed to be a
normal or an integral part of Participant’s regular or expected salary or
compensation from employment for any purpose. Participant hereby agrees that
neither the Award nor any amounts payable in respect of the Award will be
considered when calculating any statutory, common law or other
employment-related payment to Participant, including any severance, resignation,
termination, redundancy, end-of-service, bonus, long-service awards, pension,
superannuation or retirement or welfare or similar payments, benefits or
entitlements.


(e)The value that may be realized from a Stock Award, if any, is contingent and
depends on the future market price of Citigroup stock, among other factors.
Equity awards are intended to promote stock ownership and to align employees’
interests with those of stockholders. Any monetary value assigned to a Stock
Award in any communication is contingent, hypothetical, and for illustrative
purposes only and does not express or imply any promise or intent by the Company
to deliver, directly or indirectly, any certain or determinable cash value to
Participant.


2. Vesting Conditions. [The Award Agreement language regarding vesting
conditions, clawbacks and transfer restrictions described below may be updated
as needed to comply with or otherwise respond to changes or anticipated changes
in law, regulation, or regulatory guidance or in Company policy.]


Vesting of the Award is conditioned on Participant’s continuous employment with
the Company up to and including the scheduled vesting date(s), unless otherwise
provided in this Agreement. If the conditions to vesting are not satisfied as of
the applicable vesting date(s) (including circumstances in which vesting occurs
after termination of employment), unvested shares in a Stock Award will be
subject to cancelation as set forth in this Agreement.


(a)    Performance Vesting Condition.


2
                

--------------------------------------------------------------------------------






(i)    Each scheduled vesting of each portion of Participant’s Stock Award is
subject to the following condition (a “Performance Vesting Condition”). If
Participant’s Reference Business indicated on the Stock Award Summary on page 1
of this Agreement (the “Reference Business”) experiences a Pre-Tax Loss for the
calendar year immediately preceding a vesting date (the “Performance Year”), the
portion of the Stock Award that is scheduled to vest on such vesting date will
be reduced by a percentage, determined as (1) the absolute value of the Pre-Tax
Loss experienced by the Reference Business for such Performance Year, divided by
(2) the absolute value of the highest Pre-Tax Profit experienced by the
Reference Business for the three calendar years prior to the applicable
Performance Year (such three-year period being the “Measurement Period”). The
amount of “Pre-Tax Profit” (or “Pre-Tax Loss”) for each relevant calendar year
is the amount of income (loss) from continuing operations before income taxes of
the applicable Reference Business as shown in the Quarterly Financial Data
Supplement for the quarter ended December 31 for each such year, and which were
furnished as exhibits on Forms 8-K filed by Citigroup with the United States
Securities and Exchange Commission. Notwithstanding the foregoing, in the event
of any Pre-Tax Loss, there will be a minimum 20% reduction of the amount
otherwise scheduled to vest.


(ii)    If the absolute value of the Pre-Tax Loss experienced by Participant’s
Reference Business for the applicable Performance Year equals or exceeds the
absolute value of the highest calendar year Pre-Tax Profit of the Reference
Business during the Measurement Period, the entire portion of the Stock Award
that was scheduled to vest immediately following the Performance Year will be
canceled.


(iii)    Participant’s Reference Business is selected by the Committee, in its
sole discretion, among the following business units with separate public
financial statement reporting: Citigroup, Global Consumer Banking (“GCB”), and
Institutional Clients Group (“ICG”). In appropriate cases, the Committee may
provide in the Stock Award Summary that Participant’s Reference Business is
attributed on a percentage basis to more than one of the three units, or is a
Reference Business other than Citigroup, GCB, or ICG.


(iv)    The Performance Vesting Condition described in this Section 2(a) and
other terms of the Award do not change during the deferral period of the Award,
regardless of Participant’s status as an active or terminated employee or other
change in employment status, except for Participant’s death. The Reference
Business and the Performance Vesting Condition are not modified solely because
Participant transfers employment within the Company or terminates employment
with the Company.

(b)    Citi Clawback. Any unvested shares in a Stock Award will be canceled or
forfeited if the Committee, in its judgment, determines that (1) Participant
received the Award based on materially inaccurate publicly reported financial
statements, (2) Participant knowingly engaged in providing materially inaccurate
information relating to publicly reported financial statements, (3) Participant
materially violated any risk limits established or revised by senior management
and/or risk management, or (4) Participant has engaged in “gross misconduct” as
defined in Section 3(f) hereof (the “Citi Clawback”).


(c)    EU Clawback and CRD4 Clawback.


(i)     If Participant has been designated as a “MRT” (a “U.K MRT” or an “EU
MRT” as defined in Section 2(e) below) and the Committee determines there is
reasonable evidence that (1) Participant engaged in misconduct or committed
material error or was involved in or was responsible for conduct which resulted
in significant losses (as defined in Section 2(c)(iii) below) in connection with
his or her employment or failed to meet appropriate standards of fitness and
propriety, (2) the Company or Participant’s business unit (as defined in Section
2(c)(iii) below) has suffered a material downturn (as defined in Section
2(c)(iii) below) in its financial performance or (3) Participant was responsible
for conduct that resulted in Citigroup or Participant’s business unit suffering
a material failure of risk


3
                

--------------------------------------------------------------------------------




management (as determined in accordance with the factors listed in Section
2(c)(iv) below), the Committee in its judgment may determine that any unvested
shares in an Award will be canceled or that the number of shares that is or may
otherwise become distributable to Participant pursuant to this Agreement will be
reduced pursuant to the EU Clawback in this Section 2(c)(i).


(ii)    If Participant has been designated a “U.K. MRT” (as defined in Section
2(e) below) and the Committee determines (1) that there is reasonable evidence
that Participant participated in, or was responsible for, conduct which resulted
in significant losses (as defined in Section 2(c)(iii) below) to Citigroup, (2)
that there is reasonable evidence that Participant failed to meet appropriate
standards of fitness and propriety, (3) there is reasonable evidence of employee
misbehaviour or material error, or (4) that there is reasonable evidence that
Participant was responsible for conduct that resulted in Citigroup or
Participant’s business unit (as defined in Section 2(c)(iii) below) suffering a
material failure of risk management (as determined in accordance with the
factors listed in Section 2(c)(iv) below), the Committee may, in its judgment,
require repayment or otherwise recover from Participant an amount corresponding
to some or all of the shares in an Award at any time prior to the seventh
anniversary (or the tenth anniversary if the conditions of Section 2(f) below
have been satisfied) of the applicable Award Date set forth in the Award Summary
on page 1. In determining whether to exercise the CRD4 Clawback in this Section
2(c)(ii), the Committee will take into account the factors it considers relevant
in its judgment, and where the circumstances described in the preceding clause
(4) arise, it will consider Participant’s proximity to the failure of risk
management and his or her level of responsibility and any other factors it
considers relevant including, without limitation, any investigation which may
result in disciplinary action by the Company with respect to Participant or any
investigation or other inquiry by a regulator which may result in an enforcement
action with respect to Participant or the Company (whether or not formalized).


(iii)    For purposes of Section 2(c)(i) and Section 2(c)(ii), the term
“significant losses” means any pre-tax losses that equal or exceed 5% of the
absolute value of the revenue experienced by the Institutional Clients Group –
EMEA for any calendar year. The amount of revenues for any calendar year is the
amount of revenue for Institutional Clients Group – EMEA, as shown in the
Citigroup Quarterly Financial Data Supplement, and which were furnished as
exhibits on Forms 8-K filed by Citigroup with the United States Securities and
Exchange Commission, for the most recent year ended December 31. For purposes of
Section 2(c)(i) and Section 2(c)(ii), the term “Participant’s business unit”
means Institutional Clients Group. For purposes of Section 2(c)(i), the term
“material downturn” shall be defined for the Company as occurring where the
Company experiences a Pre-Tax Loss for the performance year and for a
Participant’s business unit as occurring where the Reference Business (which for
purposes of this Section 2(c) only shall be Institutional Clients Group for all
Participants) experiences a Pre-Tax Loss for the performance year. The amount of
“Pre-Tax Profit” (or “Pre-Tax Loss”) for each relevant calendar year is the
amount of income (loss) from continuing operations before income taxes of the
Company or the applicable Reference Business as shown in the Quarterly Financial
Data Supplement for the quarter ended December 31 for each such year, and which
were furnished as exhibits on Forms 8-K filed by Citigroup with the United
States Securities and Exchange Commission.


(iv)    For purposes of Section 2(c)(i) and Section 2(c)(ii), in determining
whether there has been a material failure of risk management, the Committee will
take account of all relevant factors, including without limitation (1) the
existence of a breach of risk limits, a failure to set appropriate risk limits
or a failure to supervise or enforce such limits, (2) a failure to maintain,
supervise and/or adhere to appropriate risk controls, (3) the financial losses
attributable to the failure, (4) the amount of any fines and other regulatory
actions attributable to the failure, and (5) any reputational damage and other
adverse impacts of the failure on the Company’s relationship with regulators,
stockholders and other key stakeholders.


(d)    Sale Restriction on a Stock Award Applicable to MRTs. If Participant has
been designated as a MRT (as defined in Section 2(e) below) shares that vest
pursuant to this Agreement may not be sold or otherwise transferred until the
end of the period set forth in the Award Summary on page 1 of this Agreement
that begins on the applicable vesting date, or, if earlier, the date of
Participant’s death.


4
                

--------------------------------------------------------------------------------




Notwithstanding the foregoing, if the Company is required to withhold any tax
upon the vesting of such shares, only the net, after-tax shares will be subject
to the restriction on sale or other transfer. If Participant has a tax
liability, or if Participant is a participant in the Citigroup Expatriate
Program (an “Expatriate”) and Participant has a hypothetical tax liability, the
Company may, in its discretion, but only to the extent permitted by applicable
law, release from restriction a number of whole shares that, if sold at then
current market prices, as determined by the Company, will be sufficient to cover
Participant’s actual (or hypothetical) tax liability. To the extent the
withholding or release of sale-restricted shares for the purpose of funding tax
(or hypothetical tax) obligations is not permitted for any reason, Participant
will be required to fund payment of the amount due in cash. If Participant’s
employment is terminated pursuant to Section 3(f) of this Agreement, any shares
that are vested but undistributed pursuant to this Section 2(d) as of
Participant’s termination date will be canceled.

(e)    MRTs. For purposes of this Agreement, (1) a “U.K. MRT” means an employee
who has been designated by the Company as a “material risk taker” in accordance
with the European Banking Authority Regulatory Technical Standards for
identifying Material Risk Takers (the “EBA MRT Standards”) and the relevant
rules of the Prudential Regulation Authority and the Financial Conduct
Authority, (2) an “EU MRT” means an employee who has been designated by the
Company as a “material risk taker” in accordance with the EBA MRT Standards and
applicable country rules within the EU, and (3) a “MRT” means an employee who
has been designated by the Company as either a U.K. MRT or an EU MRT.


(f)    CRD4 Clawback Extension. If Participant has been designated a “U.K. MRT”
(as defined in Section 2(e) above) and is performing a senior management
function designated by the Prudential Regulation Authority, the period during
which the CRD4 Clawback applicable to Participant applies may be extended from
the seventh anniversary to the tenth anniversary of the Award Date upon notice
by the Company to Participant, which shall be given no later than the seventh
anniversary of the Award Date; provided however, no such notice shall be given
to Participant unless the Company has commenced an investigation into facts or
events which it considers could potentially lead to the application of the CRD4
Clawback were it not for the expiry of the clawback period or it has been
notified by a regulatory authority that an investigation has been commenced into
facts or events which the Company considers could potentially lead to the
application of the CRD4 Clawback were it not for the expiry of the clawback
period.


(g)    Additional Conditions.


(i)    The Company shall not be obligated to issue any fractional shares when
shares are deliverable. If a Stock Award includes or results in an entitlement
to a fractional share for any reason, the Stock Award shall be settled in full
by issuance of the maximum whole number of shares Participant is entitled to
receive and the Company may cancel the fractional share without any compensation
to the Participant.


(ii)    All distributions of shares pursuant to the Stock Award will be net of
any shares withheld for taxes.


(iii)    Once all applicable conditions to vesting have been satisfied, vested
Awards will be distributed as soon as administratively practicable, except as
may be provided elsewhere in this Agreement. Vesting and distribution or payment
in each case are subject to receipt of the information necessary to make
required tax payments, compliance with any post-termination stock ownership
commitment and submission of appropriate documentation of compliance, and
confirmation by Citigroup that all applicable conditions to vesting and
distribution or payment have been satisfied.


(iv)    Notwithstanding anything in this Agreement to the contrary, the
Committee will suspend the vesting, payment, or distribution of any Award
pending an investigation into whether there are circumstances that would prevent
an Award from vesting under the general vesting conditions or Performance
Vesting Condition or subject the Award to forfeiture pursuant to the Citi or EU
Clawbacks.


5
                

--------------------------------------------------------------------------------






(v)    If it is subsequently determined (whether following an investigation or
otherwise) that vesting conditions are, in fact, not satisfied with respect to
any outstanding Award, the Award may be reduced or canceled. If it is
subsequently determined (whether following an investigation or otherwise) that
vesting conditions were, in fact, not satisfied with respect to an Award that
should not have been paid or vested, Participant will be obligated, pursuant to
Section 6 of this Agreement, to return or repay to the Company any improperly
vested shares or amounts.


3. Termination of Employment and Other Changes in Status. If Participant’s
employment with the Company terminates or is interrupted, or if Participant’s
status changes under the circumstances described below, Participant’s rights
with respect to the Award will be affected as provided in this Section 3. If
Participant’s employment with the Company terminates for any reason not
described below, the Award will be canceled.


(a)    Voluntary Resignation. If Participant voluntarily terminates his or her
employment with the Company and at such time does not satisfy the conditions of
Section 3(j) or (k) below, vesting of the Award will cease on the date
Participant’s employment is so terminated; all unvested shares in a Stock Award
will be canceled and Participant will have no further rights of any kind with
respect to the Award. For purposes of this Agreement, a termination of
employment by Participant that is claimed to be a “constructive discharge” (or
similar claim) will be treated as a voluntary termination of employment, unless
otherwise required by law.


(b)    Disability. The Award will continue to vest on schedule subject to all
other provisions of this Agreement during Participant’s approved disability
leave pursuant to a Company disability policy. If Participant’s approved
disability leave ends in a termination of Participant’s employment by the
Company because Participant can no longer perform the essential elements of his
or her job, an unvested Award will continue to vest on schedule subject to all
other provisions of this Agreement.


(c)    Approved Personal Leave of Absence (Non-Statutory Leave).


(i)    The Award will continue to vest on schedule subject to all other
provisions of this Agreement during the first six months of Participant’s
personal leave of absence that was approved by management of Participant’s
business unit in accordance with the leave of absence policies applicable to
Participant (an “approved personal leave of absence”). Unvested shares in a
Stock Award will be canceled as soon as the approved personal leave of absence
has exceeded six months, except as provided in paragraph (ii) below.


(ii)    If Participant’s employment terminates for any reason during the first
six months of an approved personal leave of absence, the Award will be treated
as described in the applicable provision of this Section 3. If Participant
satisfies the conditions of Section 3(k) before the approved personal leave of
absence exceeds six months, an unvested Award will continue to vest on schedule,
subject to Section 3(k).


(d)    Statutory Leave of Absence. An unvested Award will continue to vest on
schedule subject to all other provisions of this Agreement during a leave of
absence that is approved by management of Participant’s business unit, is
provided by applicable law and is taken in accordance with such law and
applicable Company policy (a “statutory leave of absence”). If Participant’s
employment terminates for any reason during a statutory leave of absence, the
Award will be treated as described in the applicable provision of this Section
3. If Participant satisfies the conditions of Section 3(k) during a statutory
leave of absence, an unvested Award will continue to vest on schedule, subject
to Section 3(k).

(e)    Death. If Participant’s employment terminates by reason of Participant’s
death, or if Participant dies following a termination of his or her employment,
Participant’s unvested Award will vest upon Participant’s death and become
distributable to Participant’s estate as soon as practicable;


6
                

--------------------------------------------------------------------------------




provided, however, that if the Citi Clawback, the EU Clawback, or the
Performance Vesting Condition have been triggered by circumstances existing at
the time of Participant’s death, Participant’s unvested Award will be reduced or
canceled accordingly.


(f)    Involuntary Termination for Gross Misconduct. If the Company terminates
Participant’s employment because of Participant’s “gross misconduct” (as defined
below), vesting of the Award will cease on the date Participant’s employment is
so terminated; unvested shares and any vested but undistributed shares in a
Stock Award will be canceled as of the date Participant’s employment is
terminated and Participant will have no further rights of any kind with respect
to the Award. For purposes of this Agreement, “gross misconduct” means any
conduct that is determined by the Committee, in its sole discretion, (i) to be
in competition during employment by the Company with the Company’s business
operations, (ii) to be in breach of any obligation that Participant owes to the
Company or Participant’s duty of loyalty to the Company, (iii) to be materially
injurious to the Company, or (iv) to otherwise constitute gross misconduct under
the Company’s guidelines.


(g)    Involuntary Termination Other than for Gross Misconduct. If Participant’s
employment is terminated by the Company involuntarily other than for gross
misconduct, including under a reduction in force or job discontinuance program,
the unvested Award will continue to vest on schedule subject to all other
provisions of this Agreement.


(h)    Transfer to Non-Participating Subsidiary. If Participant transfers to a
subsidiary that is a member of the “controlled group” of Citigroup (as defined
below), the unvested Award will continue to vest on schedule subject to all
other provisions of this Agreement. If Participant transfers to a subsidiary
that is not a member of the “controlled group” of Citigroup (as defined below),
the provisions of Section 3(g) will apply to the Award. For purposes of this
Agreement, “controlled group” has the meaning set forth in Treas. Reg. §
1.409A-1(h)(3).


(i)    Employing Company is Acquired by Another Entity (Change in Control). If
Participant is employed by a company or other legal entity where the Company
ceases to own at least 50% of the voting power or value of the equity of the
employing entity (hereinafter, a “change in control”), the unvested Award will
continue to vest on schedule subject to all other provisions of this Agreement.
For purposes of this Section 3(i), “Company” means Citigroup and its
consolidated subsidiaries. In the event of a “Change of Control” (as defined in
the Stock Incentive Plan) of Citigroup, the Committee, in its sole discretion
may, subject only to the limitations specified in the Stock Incentive Plan and
in Sections 9, 12, and 13 of this Agreement, take any actions with respect to
awards (including this Award) that are permitted by the Stock Incentive Plan,
including, but not limited to, making adjustments that it deems necessary or
appropriate to reflect the transaction, or causing awards to be assumed, or new
rights substituted therefor, by the surviving entity in such transaction.


(j)    Voluntary Resignation to Pursue Alternative Career. If Participant has
not met the conditions of Section 3(k), and Participant voluntarily resigns from
his or her employment with the Company to work in a full-time paid career (i) in
government service, (ii) for a bona fide charitable institution, or (iii) as a
teacher at a bona fide educational institution, and/or otherwise satisfies the
alternative or additional requirements (including written management approvals)
that may be imposed by then applicable guidelines adopted for the purposes of
administering this provision (an “alternative career”), the unvested Award will
continue to vest on schedule subject to all other provisions of this Agreement,
including, without limitation, the applicable guidelines (or until such earlier
date on which Section 3(e) applies); provided that in the event of resignations
described in Sections 3(j)(ii) and (iii), Participant remains continuously
employed in the alternative career (or a new alternative career) until each
scheduled vesting date and Participant provides by each subsequent vesting date,
if requested by the Company, a written certification of compliance with the
Company’s alternative career guidelines, in a form satisfactory to the Company.
If an acceptable certification is not provided by the relevant vesting date, the
unvested Award will be canceled.
    


7
                

--------------------------------------------------------------------------------




(k)    Satisfying the “Rule of 60.”


(i)    Except as provided in Section 3(k)(ii) below, if Participant (1) meets
the Rule of 60 (as defined below), and (2) is not, at any time up to and
including each scheduled vesting date (or until such earlier date on which
Section 3(e) applies), employed, directly or indirectly, by a Significant
Competitor of the Company (as defined in Section 3(l) below), the unvested Stock
Award will continue to vest on schedule subject to all other provisions of this
Agreement. For purposes of this Agreement, Participant will meet the Rule of 60
if Participant is (A) at least age 50 and has completed at least five full years
of service with the Company and Participant’s age plus the number of full years
of service with the Company equals at least 60, or (B) under age 50, but has
completed at least 20 full years of service with the Company and Participant’s
age plus the number of full years of service with the Company equals at least 60
(the “Rule of 60”). Participant’s age and years of service will each be rounded
down to the nearest whole number when determining whether the Rule of 60 has
been attained.


(ii)    If at the time of Participant’s voluntary termination with the Company,
Participant satisfies the requirements of Section 3(k)(i) and (1) Participant’s
work location is in Massachusetts or (2) Participant is a Massachusetts
resident, Participant will be required to sign a separation agreement, in
connection with Participant’s termination of employment that contains the
Significant Competitor provision described in Section 3(l) below. In the event
the Participant does not sign the separation agreement, or rescinds it within
seven business days after signing it, the Stock Award will be canceled under
Section 3(a) above.


(l)    Definition of “Significant Competitor;” Certification of Compliance.


(i)    For purposes of this Agreement, a “Significant Competitor” of the Company
means any company or other entity designated by the Committee as such and
included on a list of Significant Competitors that will be made available to
Participant and which may be updated by the Company from time to time in its
discretion. Employment by a Significant Competitor includes service on a board
of directors or similar governing body of any Significant Competitor (including
subsidiaries or affiliates) that is also listed in the full “Compensation Peer
Group” in Citigroup’s most recent annual Proxy Statement. For purposes of this
Section 3(l), “Company” means Citigroup and any of its subsidiaries.


(ii)    Whenever an Award continues to vest pursuant to Section 3(k) following a
termination of employment, the vesting of the Award will be conditioned upon
Participant’s providing by each subsequent vesting date, if requested by the
Company, a written certification that Participant has complied with the terms
and conditions of Sections 3(k) and 3(l)(i) in a form satisfactory to the
Company. The list of Significant Competitors in effect at the time Participant
terminates employment with the Company and the companies listed in the full
“Compensation Peer Group” in Citigroup’s most recent annual Proxy Statement at
the time Participant terminates employment with the Company will apply to such
certification. If an acceptable certification is not provided by the relevant
vesting date, vesting of the Award will cease as of the date that is immediately
prior to the vesting date, the unvested portion of the Award will be canceled,
and Participant will have no further rights of any kind with respect to such
Award.


(m)    Suspension of Employment. If the Company suspends Participant’s
employment (with or without pay) during an investigation, then all vesting of
any Award and any payment of dividends or dividend equivalents will likewise be
suspended pending the outcome of the investigation. If Participant’s employment
terminates for any reason during or after such investigation, then the
termination of employment will, for purposes of the Award and vesting related
thereto, be effective as of the date of the suspension.


4. Transferability. No unvested Award may be sold, pledged, hypothecated,
assigned, margined or otherwise transferred, other than by will or the laws of
descent and distribution, and no Award or interest or right therein will be
subject to the debts, contracts or engagements of Participant or his or her
successors in interest or will be subject to disposition by transfer,
alienation, anticipation, pledge,


8
                

--------------------------------------------------------------------------------




encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law, by judgment, lien, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy or
divorce), and any attempted disposition thereof will be null and void, of no
effect, and not binding on the Company in any way. Participant agrees that any
purported transfer will be null and void, and will constitute a breach of this
Agreement causing damage to the Company for which the remedy will be cancelation
of the Award. During Participant’s lifetime, all rights with respect to the
Award will be exercisable only by Participant, and any and all payments in
respect of the Award will be to Participant only. The Company will be under no
obligation to entertain, investigate, respect, preserve, protect or enforce any
actual or purported rights or interests asserted by any creditor of Participant
or any other third party in the Award, and Participant agrees to take all
reasonable measures to protect the Company against any such claims being
asserted in respect of Participant’s Award and to reimburse the Company for any
and all reasonable expenses it incurs defending against or complying with any
such third-party claims if Participant could have reasonably acted to prevent
such claims from being asserted against the Company.


5. Stockholder Rights. Participant will have no voting rights as a stockholder
of Citigroup over any shares subject to a Stock Award, unless and until the
shares subject to the Stock Award are vested. As the Stock Award is subject to
the Performance Vesting Condition, the Stock Award will accrue dividend
equivalents during the vesting period, which will be the same as dividends paid
to record holders of shares of outstanding Citigroup stock. Such dividend
equivalents will be paid, without interest, if and when, and only to the extent
that, the shares subject to the Stock Award vest and are distributed to
Participant. Participant may trade in Citigroup shares and employ personal
hedging or pledging strategies with respect to vested and unvested Stock Awards
only as permitted under the Company’s trading policies and applicable local law.
[An Award granted to a MRT (as defined in Section 2(e) above) does not provide
for dividend equivalents.]


6. Repayment Obligations and Right of Set-Off.

(a)    Repayment Obligations. If the Committee determines that all conditions to
vesting and payment or distribution of the Award (or any portion thereof) were
not satisfied in full, the Committee will cancel such vesting and refuse to
issue or distribute shares or cash and immediately terminate Participant’s
rights with respect to such Award (or improperly vested portion thereof). If
such Award (or improperly vested portion thereof) has already been paid or
distributed, Participant agrees, upon demand, to return to the Company any
shares of Citigroup stock or cash amounts distributed or paid to Participant in
settlement of such Stock Award (or improperly vested portion thereof), or (in
lieu of returning improperly vested shares) pay an amount equal to the fair
market value of such shares on their vesting date, if greater than their fair
market value on the date they are due to be returned to the Company, without
reduction for any shares of Citigroup stock or cash withheld to satisfy
withholding tax or other obligations due at the time such distribution that is
subsequently determined to have been improperly made.

(b)    Right of Set-Off. Participant agrees that the Company may, to the extent
determined by the Company to be permitted by applicable law and consistent with
the requirements of Section 409A of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), retain for itself funds or securities otherwise payable to
Participant pursuant to the Award or any award under any award program
administered by Citigroup to offset (i) any amounts paid by the Company to a
third party pursuant to any award, judgment, or settlement of a complaint,
arbitration, or lawsuit of which Participant was the subject; or (ii) any
outstanding amounts (including, without limitation, travel and entertainment or
advance account balances, loans, repayment obligations under any award
agreement, or any obligations pursuant to a tax-equalization or housing
allowance policy or other expatriate benefit) that Participant owes the Company
or its affiliates. The Company may not retain such funds or securities and
set-off such obligations or liabilities, as described above, until such time as
they would otherwise be distributable or payable to Participant in accordance
with the applicable award terms. Only after-tax amounts will be applied to
set-off Participant’s obligations and liabilities and Participant will remain
liable to pay any amounts that are not thereby satisfied in full.


9
                

--------------------------------------------------------------------------------






7. Consent to Electronic Delivery. In lieu of receiving documents in paper
format, Participant hereby agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that Citigroup may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
brochures, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms or communications) in
connection with the Award and any other prior or future incentive award or
program made or offered by Citigroup or its predecessors or successors.
Electronic delivery of a document to Participant may be via a Company e-mail
system or by reference to a location on a Company intranet or secure internet
site to which Participant has access.


8. Plan Administration. The Award described in this Agreement has been granted
subject to the terms of the Stock Incentive Plan, and the shares deliverable to
Participant in connection with an Award will be from the shares available for
grant pursuant to the terms of the Stock Incentive Plan. The Committee has the
exclusive discretionary authority to make findings of fact, conclusions, and
determinations regarding the interpretation of this Agreement or relevant Plan
provisions or the administration of an Award, and will have the exclusive and
final authority to determine all calculations of all Award amounts. The
Committee has the exclusive authority to establish administrative procedures to
implement the terms of an Award. Any such procedure will be conclusive and
binding on Participant.


9. Adjustments to the Award.


(a)    Capital Structure. In the event of any change in Citigroup’s capital
structure on account of (i) any extraordinary dividend, stock dividend, stock
split, reverse stock split or any similar equity restructuring; or (ii) any
combination or exchange of equity securities, merger, consolidation,
recapitalization, reorganization, divestiture or other distribution (other than
ordinary cash dividends) of assets to stockholders, or any other similar event
affecting Citigroup’s capital structure (a “Capital Restructuring”), to the
extent necessary to prevent the enlargement or diminution of the rights of
Participants, the Committee will make such appropriate equitable adjustments as
may be permitted by the terms of the Stock Incentive Plan and applicable law, to
the number or kind of shares subject to an Award.


(b)    Equitable Adjustments. In the event of a Capital Restructuring,
reorganization of a Reference Business, or change in public reporting of a
Reference Business (an “Event”), the Committee will adjust Pre-Tax Profit,
Pre-Tax Loss, Participant's Reference Business and any related provision of an
Award in a manner consistent with such Event, which adjustment will not require
the consent of the affected Participants.


(c)    Modifications. The Committee retains the right to modify Participant’s
Award if required to comply with applicable law, regulation, or regulatory
guidance (including applicable tax law) without Participant’s prior consent.
Citigroup will furnish or make available to Participant a written notice of any
modification through a prospectus supplement or otherwise, which notice will
specify the effective date of such modification. Any other adverse modification
not elsewhere described in this Agreement will not be effective without
Participant’s written consent.


(d)    Adverse Consequences. Neither the Committee nor Citigroup will be liable
to Participant for any additional personal tax or other adverse consequences of
any adjustments that are made to an Award.


10. Taxes and Tax Residency Status.


(a)    Compliance. By accepting the Award, Participant agrees to pay all
applicable taxes (or hypothetical tax if Participant is subject to tax
equalization or tax protection pursuant to a Citigroup Expatriate policy) and to
file all required tax returns in all jurisdictions where Participant is subject
to tax and/or an income tax filing requirement. To assist Citigroup in achieving
full compliance with its obligations under the laws of all relevant taxing
jurisdictions, Participant agrees to keep complete and


10
                

--------------------------------------------------------------------------------




accurate records of his or her income tax residency status and the number and
location of workdays outside his or her country of income tax residency from the
date of the Award until the vesting of the Award and the subsequent sale of any
shares received in connection with a Stock Award. Participant also agrees to
provide, upon request, complete and accurate information about his or her tax
residency status to Citigroup during such periods, and confirmation of his or
her status as a (i) U.S. citizen, (ii) holder of a U.S. green card, or (iii)
citizen or legal resident of a country other than the U.S. Participant will be
responsible for any tax due, including penalties and interest, arising from any
misstatement by Participant regarding such information. The Award will be
subject to cancelation if Participant fails to make any such required tax
payment.


(b)    Stock Awards. To the extent the Company is required to withhold tax in
any jurisdiction upon the vesting of the Award or at such times as otherwise may
be required in connection with the Award, Participant acknowledges that the
Company may (but is not required to) provide Participant alternative methods of
paying the Company the amount due to the appropriate tax authorities (or to the
Company, in the case of hypothetical tax), as determined by the Company. If no
method of tax withholding is specified at or prior to the time any tax (or
hypothetical tax) is due on a Stock Award, or if Participant does not make a
timely election, the Company will withhold shares from the vested shares that
are distributable to Participant to fund all or any portion of tax that is
required by law to be withheld, but only if such shares have vested pursuant to
the terms of this Agreement. If Participant is a current or former Citigroup
Expatriate subject to tax equalization, Participant agrees to promptly pay to
the Company, in cash (or by any other means acceptable to the Company), the
excess of the amount of hypothetical tax due over the tax withheld with respect
to the Award (or other subject award). Participant agrees that the Company, in
its discretion, may require that some or all of the tax (or hypothetical tax)
withholding obligations in connection with the Stock Award or any other equity
award must be satisfied in cash only, that timely payment of such amounts when
due will be considered a condition to vesting of the Stock Award (or other
subject equity award), and that if the required amounts are not timely remitted
to the Company, the Stock Award (or other subject equity award) may be canceled.
Whenever withholding in shares is permitted or mandated by the Company, the
number of shares to be withheld will be based on the fair market value, as
determined by the Company. Whenever the payment of required withholding tax (or
hypothetical tax) in cash is permitted or mandated by the Company and provision
for timely payment of such amounts by Participant has not been made, instead of
canceling an equity award (as provided above), the Company, in its sole
discretion, may sell on behalf of Participant, at Participant’s market risk and
expense, the number of shares subject to the award that at the market sale price
obtainable for the shares on or as soon as practicable after the due date for
the tax (or hypothetical tax) owed by Participant, will produce sufficient
proceeds to satisfy Participant’s tax (or hypothetical tax) obligation, and
remit such proceeds to the appropriate tax authorities (or in the case of
hypothetical tax, retain such proceeds in satisfaction of Participant’s
obligation to the Company); any remaining sales proceeds, after deduction for
commissions and other reasonable and customary expenses, and any remaining
shares (if otherwise distributable to Participant) will be delivered to
Participant.


11. Entire Agreement; No Right to Employment. The Stock Incentive Plan, the
Prospectus, and this Agreement constitute the entire understanding between the
Company and Participant regarding the Award and supersede all previous written,
oral, or implied understandings between the parties hereto about the subject
matter hereof, including any written or electronic agreement, election form or
other communication to, from or between Participant and the Company. Nothing
contained herein or in any incentive plan or program documents will confer upon
Participant any rights to continued employment or employment in any particular
position, at any specific rate of compensation, or for any particular period of
time.


12. Compliance with Regulatory Requirements. The Award is subject to the
applicable law (including tax laws) and regulatory guidance in multiple
jurisdictions, and will be administered and interpreted consistently with such
law and regulatory guidance, including but not limited to Section 409A and
Section 457A of the Code.




11
                

--------------------------------------------------------------------------------




13. Section 409A and Section 457A Compliance.


(a)    Tax Liability. Participant understands that as a result of Section 409A
and/or Section 457A of the Code, if Participant is a U.S. taxpayer he or she
could be subject to adverse tax consequences if the Award or the plans and
program documents are not administered in accordance with the requirements of
Section 409A or Section 457A. Participant further understands that if
Participant is a U.S. taxpayer, and an Award is considered to be a “nonqualified
deferred compensation plan” and Participant’s employer is considered to be a
“nonqualified entity” (as such terms are defined in Section 409A and/or Section
457A of the Code), Participant could be subject to accelerated income
recognition or other adverse tax consequences with respect to all or a portion
of the Award. In such circumstances, Citigroup may, but will not be required to,
modify or amend the Award, as provided by the Stock Incentive Plan. However,
Participant acknowledges that there is no guarantee that the Award, or any
amendment or modification thereto, will successfully avoid unintended tax
consequences to Participant and that the Company does not accept any liability
therefor.


(b)    Specified Employees. If an Award is subject to Section 409A of the Code,
this Agreement may not be amended, nor may the Award be administered, to provide
for any distribution of shares to occur upon any event that would constitute a
“separation from service” (within the meaning of Section 409A of the Code) if
Participant is a “specified employee” (within the meaning of Treas. Reg. §
1.409A-1(i)(1)) at the time of such Participant’s “separation from service,”
unless it is provided that the distribution will not be made until the date
which is six months from such “separation from service,” or, if earlier, the
date of Participant’s death and that during such six-month deferral period,
Participant will not be entitled to interest, dividends, dividend equivalents,
or any compensation for any loss in market value or otherwise which occurs with
respect to the Award during such deferral period.


14. Arbitration; Conflict; Governing Law; Severability.


(a)    Arbitration. Any disputes related to the Award will be resolved by
arbitration in accordance with the Company’s arbitration policies. In the
absence of an effective arbitration policy, Participant understands and agrees
that any dispute related to the Award will be submitted to arbitration in
accordance with the rules of the American Arbitration Association. To the
maximum extent permitted by law, and except where expressly prohibited by law,
arbitration on an individual basis will be the exclusive remedy for any claims
that might otherwise be brought on a class, representative or collective basis.
Accordingly, Participant may not participate as a class or collective action
representative, or as a member of any class, representative or collective
action, and will not be entitled to a recovery in a class, representative or
collective action in any forum. Any disputes concerning the validity of this
class, representative or collective action waiver will be decided by a court of
competent jurisdiction, not by an arbitrator.


(b)    Conflict. This Agreement will control in the event of a conflict between
this Agreement and the Prospectus. In the event of a conflict between this
Agreement and the Stock Incentive Plan, the Stock Incentive Plan will control.


(c)    Governing Law. This Agreement will be governed by the laws of the State
of New York (regardless of conflict of laws principles) as to all matters,
including, but not limited to, the construction, application, validity and
administration of the Company’s incentive award programs.


(d)    Severability. The terms of this Agreement will be deemed severable so
that if any of its provisions will be held void, unlawful, or unenforceable
under any applicable statute or other controlling law, the remainder of this
Agreement will continue in full force and effect, and will be construed and
enforced in accordance with the purposes of the Stock Incentive Plan as if the
illegal or invalid provision did not exist.


15. Disclosure Regarding Use of Personal Information.


12
                

--------------------------------------------------------------------------------






(a)    Data Protection Statement and Use of “Personal Information.”


(i)    Where the General Data Protection Regulation (2016/679) (“GDPR”) applies,
please refer to the Data Protection Statement attached as Schedule 1.


(ii)    Where the GDPR does not apply, the following provisions apply:


In connection with the grant of the Award, and any other award under other
incentive award programs, and the implementation and administration of any such
program, including, without limitation, Participant’s actual participation, or
consideration by the Company for potential future participation, in any program
at any time, it is or may become necessary for the Company to collect, transfer,
use, and hold certain personal information regarding Participant in and/or
outside of Participant’s country of employment.


The “personal information” that the Company may collect, process, use, store and
transfer for the purposes outlined above includes Participant’s name,
nationality, citizenship, tax or other residency status, work authorization,
date of birth, age, government/tax identification number, passport number,
brokerage account information, GEID or other internal identifying information,
home address, work address, job and location history, compensation and incentive
award information and history, business unit, employing entity, and
Participant’s beneficiaries and contact information. Participant may obtain more
details regarding the access and use of his/her personal information, and may
correct or update such information, by contacting his/her human resources
representative or local equity coordinator.


Use, transfer, storage and processing of personal information, electronically or
otherwise, shall be for the performance of this Agreement and the Company’s
internal administration of its incentive award programs, and in connection with
tax or other governmental and regulatory compliance activities directly or
indirectly related to an incentive award program, including the prevention,
detection and prosecution of crime or other grounds of public interest. In
accordance with the Company’s personal information and data policies and
standards, personal information may be stored in, or accessed from or
transferred to countries where data privacy laws may not be as protective as
those in the country from which the personal information was provided.
Participant agrees to the processing of personal information as described herein
under confidentiality and privacy terms to the same standard set out herein. For
such purposes only, personal information may be used by third parties retained
by the Company to assist with the administration and compliance activities of
its incentive award programs, and may be transferred by the company that employs
(or any company that has employed) Participant from Participant’s country of
employment to other Citigroup entities and third parties located in the United
States and in other countries. Specifically, those parties that may have access
to Participant’s information for the purposes described herein include, but are
not limited to, (i) human resources personnel responsible for administering the
award programs, including local and regional equity award coordinators, and
global coordinators located in the United States; (ii) Participant’s U.S. broker
and equity account administrator and trade facilitator; (iii) Participant’s
U.S., regional and local employing entity and business unit management,
including Participant’s supervisor and his/her superiors; (iv) the Committee or
its designee, which is responsible for administering the Stock Incentive Plan;
(v) Citigroup’s technology systems support team (but only to the extent
necessary to maintain the proper operation of electronic information systems
that support the incentive award programs); and (vi) internal and external
legal, tax and accounting advisors (but only to the extent necessary for them to
advise the Company on compliance and other issues affecting the incentive award
programs in their respective fields of expertise). At all times, Company
personnel and third parties will be obligated to maintain the confidentiality of
Participant’s personal information except to the extent the Company is required
to provide such information to governmental agencies or other parties. Such
action will always be undertaken only in accordance with applicable law.


(b)     Participant’s Consent (not applicable where the GDPR applies). BY
ACCEPTING THE AWARD, PARTICIPANT EXPLICITLY CONSENTS (I) TO THE USE OF
PARTICIPANT’S


13
                

--------------------------------------------------------------------------------




PERSONAL INFORMATION FOR THE PURPOSE OF BEING CONSIDERED FOR PARTICIPATION IN
FUTURE EQUITY, DEFERRED CASH OR OTHER AWARD PROGRAMS (TO THE EXTENT HE/SHE IS
ELIGIBLE UNDER THE TERMS OF SUCH PLAN OR PROGRAM, AND WITHOUT ANY GUARANTEE THAT
ANY AWARD WILL BE MADE); AND (II) TO THE USE, TRANSFER, PROCESSING AND STORAGE,
ELECTRONICALLY OR OTHERWISE, OF HIS/HER PERSONAL INFORMATION, AS SUCH USE HAS
OCCURRED TO DATE, AND AS SUCH USE MAY OCCUR IN THE FUTURE, IN CONNECTION WITH
THIS OR ANY OTHER EQUITY OR OTHER AWARD, AS DESCRIBED ABOVE.




***




14
                

--------------------------------------------------------------------------------





SCHEDULE 1- DATA PROTECTION STATEMENT (APPLICABLE WHERE THE GDPR APPLIES)


Data Controller
Citigroup Inc.
Data Protection Officer
EMEA Chief Privacy Officer 
[Contact Information Intentionally Omitted]


Purpose and grounds for data processing
Implementation and administration of DIRAP and CAP, including, a participant’s
actual participation, or consideration by the Company for potential future
participation, in any similar or equivalent award plan or program.


Data processing is necessary for the performance of this Agreement to which you,
the data subject, are party, or in order to take steps in connection with the
Company considering you for any future participation in any similar or
equivalent award plan or program.
Retention period
The Company will hold your personal information on its systems for the longest
of the following periods: (i) as long as is necessary during your participation
in DIRAP or CAP; (ii) any retention period that is mandated by law; (iii) the
Compensation Planning retention periods set out in the Company’s Retention
Management Policy which are measured from maturity or from DIRAP or CAP being
superseded as follows:
Lithuania staff: 6 years
Malta and Romania staff: 10 Years
All other 25 EU countries: 7 Years
US Persons: 6 Years
Categories of Personal Information
Participant’s name, nationality, citizenship, tax or other residency status,
work authorization, date of birth, age, government/tax identification number,
passport number, brokerage account information, GEID or other internal
identifying information, home address, work address, job and location history,
compensation and incentive award information and history, business unit,
employing entity, and Participant’s beneficiaries and contact information.



15
                

--------------------------------------------------------------------------------




Recipients of Personal Information
(i) Human resources personnel responsible for administering the award programs,
including local and regional equity award coordinators, and global coordinators
located in the United States;
(ii) Participant’s U.S. broker and equity account administrator and trade
facilitator;
(iii) Participant’s U.S., regional and local employing entity and business unit
management, including Participant’s supervisor and his/her superiors;
(iv) The Committee or its designee, which is responsible for administering the
Plan, DIRAP and CAP;
(v) The Company’s technology systems support team (but only to the extent
necessary to maintain the proper operation of electronic information systems
that support the incentive award programs); and
(vi) Internal and external legal, tax and accounting advisors (but only to the
extent necessary for them to advise the Company on compliance and other issues
affecting the incentive award programs in their respective fields of expertise).
Details of transfers outside the EU
Participant’s personal data may be transferred to the United States or another
country that has not been certified by the European Commission as offering
equivalent or "adequate protection" to the EU country of your last employment
(or current residence). Information that is transferred between Citigroup and
its affiliates is done in accordance with the Company’s Binding Corporate Rules.
Where personal data is transferred to non-affiliated organizations (for the
execution of investments, payments or any other transactions), the Company shall
procure that such non-affiliated organizations agree to a similar level of
protection as is provided under the Company’s Binding Corporate Rules.
Individual rights
Under the General Data Protection Regulation (EU) 2016/679 individuals have data
subject rights including the right to access and correct personal data for data
processed by or on behalf of any entity affiliated with the Company in the
EU/EEA. You may exercise these rights by sending a written request to the EMEA
Chief Privacy Officer identified above.
Right to complain
If you are unhappy with the way the Company has handled your personal
information or any privacy query or request that you have raised with the EMEA
Chief Privacy Officer, you have a right to lodge a complaint with a competent
supervisory authority, in particular in the Member State of your habitual
residence or place of work, of an alleged infringement of the GDPR. 





16
                